UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6819


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINSTON SYLVESTER OLIVER, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:11-cr-00063-JRS-2; 3:13-cv-00655-JRS)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Winston Sylvester Oliver, II, Appellant Pro Se. Erik Sean
Siebert, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Winston Sylvester Oliver, II, seeks to appeal the district

court’s    order     denying      relief    on     his    28    U.S.C.       § 2255       (2012)

motion.      The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.                 28    U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing          of     the    denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

      When    the    district      court    denies       relief       on     the   merits,      a

prisoner      satisfies          this    standard         by         demonstrating         that

reasonable      jurists         would    find      that        the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on     procedural        grounds,          the     prisoner        must

demonstrate     both      that     the     dispositive         procedural          ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Oliver has not made the requisite showing.                          Accordingly, we deny

a   certificate      of       appealability       and    dismiss       the    appeal.          We

dispense      with    oral       argument     because          the     facts       and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3